                Case 18-14769-abl        Doc 32     Entered 01/09/19 16:10:54       Page 1 of 3



 1 KATHLEEN A. LEAVITT
                                                                          E-FILED
   CHAPTER 13 BANKRUPTCY TRUSTEE
 2 201 Las Vegas Blvd South, Suite 200
   Las Vegas, NV 89101
 3 kal13mail@las13.com
   Tel: (702) 853-0700
 4 Fax: (702) 853-0713

 5
                                  UNITED STATES BANKRUPTCY COURT
 6                                       DISTRICT OF NEVADA

 7 IN RE:                                                 CASE NO: BKS-18-14769-ABL
   ROBERT FUTSI
 8                                                        CHAPTER 13
                                   Debtor(s)
                                                          Hearing Date: January 31, 2019
 9
                                                          Hearing Time: 1:30 pm
10 BALLSTAEDT LAW FIRM
   Attorney for the Debtor
11
                        TRUSTEE'S OPPOSITION TO CONFIRMATION OF PLAN
12              #2 COMBINED WITH TRUSTEE'S RECOMMENDATION FOR DISMISSAL

13
        Comes now KATHLEEN A. LEAVITT, Chapter 13 Bankruptcy Trustee, in the above captioned
14
     bankruptcy case and hereby alleges as follows:
15
                                                  Statement of Facts
16
        The Debtor(s) filed for Chapter 13 relief on 08/09/2018. The 341(a) Meeting of Creditors held on
17
     October 16, 2018 at 11:00 am was concluded .
18
                                                       Argument
19
        The Trustee objects to confirmation of the Chapter 13 Plan and recommends that this case be dismissed
20
     pursuant to 11 U.S.C. §1307(c) for one or more of the following reasons:
21

22
                   · Debtor(s) is/are delinquent in plan payments. 11 U.S.C. §1307(c)(1)
23
                   · Compensation of Debtor(s)’ attorney requires an independent review by the court. Trustee
24                 requests that Debtor(s)’ attorney file an application for compensation pursuant to 11 U.S.C. §330.
                   · Plan is not feasible as required by 11 U.S.C. §1322 based on: FCI Lender Services; FCI Lender
                   Services Notice of Post Petition Fees and Charges; Clark County Treasurer
                  Case 18-14769-abl       Doc 32     Entered 01/09/19 16:10:54         Page 2 of 3



 1
        Debtor(s) failed to cooperate with the Trustee as necessary to enable the Trustee to perform her duties
 2
     pursuant to 11 U.S.C. §521(a)(3), §704 and/or §1302. This failure to cooperate has caused unreasonable delay
 3
     that is prejudicial to creditors under 11 U.S.C. §1307(c)(1) as the Debtor(s) did not provide the following
 4
     documents:
 5                   · Amendment to Voluntary Petition: list prior bankruptcy
                     · Amendment to Schedule I. Current Income of Individual Debtor(s): indicate correct status of
 6                   employment, per debtor testimony he is not working.
                     · Amendment to Statement of Financial Affairs: #3: disclose $80899.98 debtor received in the
 7                   6 mo prior to filing (as listed on the 22C1);
                     #16: disclose amount paid to attorney prior to filing.
 8
                                                           Conclusion
 9
         WHEREFORE, for the foregoing reasons, the Trustee objects to confirmation and recommends that this case
10
     be dismissed pursuant to 11 U.S.C. §1307(c).
11
     Dated: 1/9/19                                           /s/ Kathleen A. Leavitt
                                                             Kathleen A. Leavitt
12
                                                             Chapter 13 Trustee
13

14

15

16

17

18

19

20

21

22

23

24
                Case 18-14769-abl       Doc 32   Entered 01/09/19 16:10:54         Page 3 of 3



 1 KATHLEEN A. LEAVITT
   CHAPTER 13 STANDING TRUSTEE
 2
   201 Las Vegas Blvd South
   Suite 200
 3
   Las Vegas, NV 89101
 4
                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA
 5

 6 IN RE:                                                   CASE NO: BKS-18-14769-ABL
                                                            Chapter 13
 7 ROBERT FUTSI

 8

 9                         Debtor (s)

10                                  CERTIFICATE OF SERVICE

11      1. On January 09, 2019, I served the following document(s):

12 TRUSTEE'S OPPOSITION TO CONFIRMATION OF PLAN #2 COMBINED WITH
   TRUSTEE'S RECOMMENDATION FOR DISMISSAL
13
        2. I served the above-named documents(s) by the following means to the persons
14
   as listed below:
15
        United States mail, postage fully prepaid
16
     ROBERT FUTSI                  BALLSTAEDT LAW FIRM
17   993 UPPER MEADOWS PLACE       9555 S EASTERN AVENUE
     HENDERSON, NV 89052           SUITE 285
                                   LAS VEGAS, NV 89123
18

19 I declare under penalty of perjury that the foregoing is true and correct .

20                                                         /s/ Esther Carr
     Signed on: 1/9/19
                                                           Employee of
21                                                         Kathleen A. Leavitt
                                                           Chapter 13 Standing Trustee
22

23

24
